Title: To Thomas Jefferson from John Bulkeley & Son, 7 January 1793
From: John Bulkeley & Son
To: Jefferson, Thomas



Sir
Lisbon 7th. January 1793.

We had the honour to receive the original and copy of your esteem’d favour 11th. October L. Y. the latter via London on the 10th. Ulto. and the other the 24th. Do. by the Ship Dominick Terry, Capn. De Hart, from your Port. It affords us pleasure to find you approv’d of the quality of the Termo white wine, we sent you, and desiring us to Ship for you three pipes of the same, by first conveyance bound to Richmond addressed to the care of Mr. James Brown, which will be complied with, and each Pipe cas’d as you direct. We also receiv’d your Bill of 225 Dollars your Currency, on Messrs. Donald & Burton of London, which we sent forward, and when we are advis’d the English Sum that will be given for it, as it mentioned no Exchange, will credit you the amount in Portse. Currency. We sincerely thank you for your friendship and politeness in recommending our Wines to your friends, and you may depend on our doing all justice, and Credit, in that or any other recommendations, you may honour us with. The present situation of the most part of Europe, anxiously looks towards the U.S. for supplies of grain as they all will be in want of bread towards next Spring. We receivd two Cargoes lately from Philadelphia, of wheat and Indian Corn, which we sold at about 420 rs. the one and 260  rs. the other ⅌ alqr. on board, which are as good prices as any of the surrounding Markets, would afford at present. Wishing you the Compliments of the Season & a series of happy years, we remain with Esteem.
